PER CURIAM.
Appellant brought suit to have declared usurious a certain note and mortgage which it executed and delivered to appel-lee. A trial on the merits resulted in a final judgment adverse to appellant.
All of the points raised on appeal involve or are related to factual issues. Since we find in the record substantial competent evidence to support the findings and conclusions of the trial court, appellant has failed to demonstrate error and we therefore affirm the judgment.
Affirmed.
OWEN, C. J., WALDEN, J., and KAP-NER, LEWIS, Associate Judge, concur.